Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the record establishes that County Court made no sentencing promise at the time of the initial plea proceeding in the event that defendant violated the conditions of his probation. Thus, upon thereafter finding that defendant violated those conditions, the court did not err in sentencing defendant to a term of imprisonment of 2 to 6 years (see, People v Roberts, 214 AD2d 592, lv denied 85 NY2d 979). (Appeal from Judgment of Niagara County Court, Fricano, J. — Violation of Probation.) Present — Green, J. P., Hayes, Hurlbutt, Kehoe and Balio, JJ.